FILED
                             NOT FOR PUBLICATION                            FEB 14 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



DELIA MARITZA PEREZ-FAJARDO,                      No. 11-70487

               Petitioner,                        Agency No. A070-639-786

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 11, 2013 **

Before:        FERNANDEZ, TASHIMA, and WARDLAW, Circuit Judges.

       Delia Maritza Perez-Fajardo, a native and citizen of Guatemala, petitions pro

se for review of the Board of Immigration Appeals (“BIA”) order denying her

motion to reopen removal proceedings. We have jurisdiction under 8 U.S.C.

§ 1252. We review for abuse of discretion the BIA’s denial of a motion to reopen,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010), and we deny the petition

for review.

      The BIA did not abuse its discretion in denying Perez-Fajardo’s motion to

reopen as untimely because Perez-Fajardo failed to present material evidence of

changed circumstances in Guatemala to qualify for the regulatory exception to the

time limit for filing a motion to reopen. See 8 C.F.R. § 1003.2(c)(3)(ii);

Najmabadi, 597 F.3d at 990 (previously unavailable evidence must be material to

the petitioner’s claim).

      PETITION FOR REVIEW DENIED.




                                          2                                  11-70487